Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 and 16-21 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-14 and 16-21  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 20-22, recites “in response to the lower bound memory threshold being satisfied, terminating one or more worker processes of the plurality of worker processes based on the ordering of the plurality of worker processes”. However, it is unclear as to which worker processes of the ordering of plurality of worker processes are to be terminated (e.g. worker process with low memory consumption or processes having largest memory consumption). 
As per claims 13 and 19, they are reject for having similar issues as claim 1 above.
As per claim 21, it should be amended as “the computer implemented method”, since it depends on claim 1.
As per claims 2-12, 14, 15-18 and 20-21, they are rejected as being dependent on rejected claims 1, 13 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Myrick et al. (U.S. Pub. 20150347181 A1), and further in view of Dass et al. (U.S. Patent No. 9,471,237 B1).

As per claim 1, AAPA teaches the invention substantially as claimed including a computer-implemented method comprising:
executing, by at least one processor of a host computing device, a pre-fork worker process model to process incoming requests, the pre-fork worker process model comprising a plurality of worker processes (par. 0003 To meet rising demands, many conventional service hosting systems employ a pre-fork service hosting model. For example, a pre-fork service hosting model includes a master process and one or more worker processes on a host computing device (e.g., a host server providing a desired service or digital content). Worker processes (or simply "workers") are copies of the master process and handle incoming requests. By creating additional workers, conventional systems can service multiple incoming requests concurrently);
determining a memory consumption for each of the plurality of worker processes …; ordering the plurality of worker processes based on the memory consumption for each of the plurality of worker processes; … terminating one or more worker processes of the plurality of worker processes based on the ordering of the plurality of worker processes (par. 0005 Some conventional systems … solve this memory consumption growth issue by terminating workers who are consuming large amounts of memory. That is, determining which worker processes are to be terminated, is necessarily based on an ordering of the work processes according to their memory consumption]).
AAPA does not expressly teach:
identifying a host memory amount corresponding to memory utilized across the pre-fork worker process model at the host computing device; determining that the host memory amount satisfies a the lower bound memory threshold;  identifying a lower bound memory threshold for the host computing device, wherein the lower bound memory threshold comprises a memory amount threshold for the host computing device; in response to the lower bound memory threshold being satisfied, terminating one or more worker processes of the plurality of worker processes.
However, Myrick teaches: identifying a host memory amount corresponding to memory utilized across the pre-fork worker process model at the host computing device; determining that the host memory amount satisfies a the lower bound memory threshold;  identifying a lower bound memory threshold for the host computing device, wherein the lower bound memory threshold comprises a memory amount threshold for the host computing device; in response to the lower bound memory threshold being satisfied, terminating one or more worker processes of the plurality of worker processes (par. 0046 … determining (at block 405) whether the available physical memory on the device is low. … In one embodiment, when the ratio of available physical memory to total physical memory is below a threshold, the available physical memory on the device is considered to be low. par. 0052 At block 435, process 400 determines whether the available physical memory on the device is low … If the available physical memory is low, process 400 terminates (at block 440) active foreground applications. In one embodiment, the termination of active foreground applications is according to a sorted sequence in which the foreground application that is using the most amount of memory space is killed first).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA by incorporating the method of memory management by terminating application processes as set forth by Myrick because the ability to terminate application processes consuming the most would provide for maintaining stability of memory usage within the host machine. 
AAPA and Myrick does not expressly teach: 
determining a resident set size (RSS), a unique set size (USS), and a proportional set size (PSS) for each of the plurality of worker processes, wherein the PSS represents a shared memory size shared with a master process and wherein the USS represents a unique memory size independent of the master process; determining a memory consumption for each of the plurality of worker processes based on the RSS, USS and PSS.
However, Dass teaches: 
determining a resident set size (RSS), a unique set size (USS), and a proportional set size (PSS) for each of the plurality of worker processes, wherein the PSS represents a shared memory size shared with a master process and wherein the USS represents a unique memory size independent of the master process; determining a memory consumption for each of the plurality of worker processes based on the RSS, USS and PSS (col. 5, lines 25-41 The Process Memory Consumption value comprises one or more memory consumption parameters and can be used to determine the memory consumption of individual processes … The memory consumption parameters for individual processes may include one or more of the following: resident set size (“RSS”), proportional set size (“PSS”), unique set size (“USS”), and anonymous page size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA and Myrick by incorporating the method of calculating memory consumption of process as set forth by Dass because it would provide an improved method for accurately calculating memory consumption for each process executing in a computing device. Further, the calculated memory consumption of process would allow for optimizing the utilization of memory resources of such system while also improving performance of processes.

As per claim 2, Dass further teaches wherein the RSS is based on a combination of the USS and the PSS (col. 5, lines 38-41 The memory consumption parameters for individual processes may include one or more of the following: resident set size (“RSS”), proportional set size (“PSS”), unique set size (“USS”), and anonymous page size; page 5, lines 45-50  RSS alone may not provide an accurate measurement of the amount of memory consumed by a particular process because RSS includes in its calculation the memory shared between that process and one or more additional processes [namely PSS]; col. 6, lines 24-31 the USS is the set of pages in main memory 224 that are unique to a process and do not include any portion of memory shared with other processes. This is the amount of memory that would be freed if the process was immediately terminated. The USS is another dimension to drill down memory regressions identified by RSS to quantify memory solely used by that process).

As per claim 3, Myrick further teaches assigning a number of worker processes having the highest memory consumption as the one or more worker processes to terminate (par. 0052 … In one embodiment, the termination of active foreground applications is according to a sorted sequence in which the foreground application that is using the most amount of memory space is killed first).

As per claim 6, Myrick further teaches determining the one or more worker processes to terminate based on the one or more worker processes having a memory consumption above a predetermined amount (par. 0068 In one embodiment, when the memory consumption limit of the new state is smaller than the memory consumption limit of the old state and the memory footprint of the application is larger than a certain percentage (e.g., 80%) of the memory consumption limit for the new state, the state transition manager 720 sends a memory pressure; par. 0005 In one embodiment, the foreground application programs are terminated according to a sorted sequence, in which a foreground application program that consumes the largest amount of memory space is terminated first).

As per claim 7, Myrick further teaches wherein ordering the plurality of worker processes further comprises ranking the plurality of worker processes from highest to lowest based on memory consumption par. 0046 … In one embodiment, the termination of active foreground applications is according to a sorted sequence [ranked according to memory use] in which the foreground application that is using the most amount of memory space is killed first). 

As per claim 8, Myrick teaches further comprising providing a termination signal to the one or more worker processes to terminate the one or more worker processes (par. 0005 ... When available memory on the device is still running low after sending the memory pressure notifications, the device further terminates background, idle, and suspended application programs).

As per claim 13, it is a system having similar limitations as claim 1. Thus, claim 13 is rejected for the same rationale as applied to claim 1. Myrick further discloses at least one processor; and at least one non-transitory computer-readable storage medium storing instructions (par. 0008 Non-transitory machine-readable storage media containing executable computer program which when executed cause a data processing system to perform one or more of the methods).

As per claim 19, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 19 is rejected for the same rationale as applied to claim 1.

Claims 4-5, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick and Dass as applied to claim 1, and further in view of Namura et al. (U.S. Pub. No. 20120233624 A1).
Namura was cited in a previous Office Action.

As per claim 4, AAPA, Myrick and Dass does not expressly teach: determining the number of worker processes based on the host memory amount, the lower bound memory threshold, an upper bound memory threshold, and a total number of worker processes; 
However, Namura teaches determining the number of worker processes based on the host memory amount, the lower bound memory threshold, an upper bound memory threshold, and a total number of worker processes (par. 0050 For example, when it is reported that the memory usage of the process P has exceeded the upper threshold, the control target selection unit 156 determines to terminate one (or more) of the active (i.e., running) SDK applications 152 [equiv. to a number processes]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA, Myrick and Dass by incorporating the method of terminating applications forth by Namura because it would provide for efficiently determining a number applications to terminate so as to maintain stability of memory usage in such system. 

As per claim 5, Namura further teaches: utilizing a quadratic algorithm based on the lower bound memory threshold, the upper bound memory threshold, the total number of the plurality of worker processes, and a scaling factor to determine the number of worker processes to terminate (par. 0050 … control target selection unit 156 [equiv. to algorithm] determines to terminate one (or more) of the active (i.e., running) SDK applications).

As per claim 20, Namura further teaches utilize a quadratic algorithm based on the lower bound memory threshold, an upper bound memory threshold, a total number of the plurality of worker processes, and a scaling factor to determine a number of worker processes to terminate (par. 0050 … control target selection unit 156 [equiv. to algorithm] determines to terminate one (or more) of the active (i.e., running) SDK applications).
 
As per claim 21, Namura further comprising sending an immediate termination signal to at least one of the one or more worker processes when an upper bound memory threshold is satisfied (par. 0050 For example, when it is reported that the memory usage of the process P has exceeded the upper threshold, the control target selection unit 156 determines to terminate one (or more) of the active (i.e., running) SDK applications 152 [equiv. to a number processes]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick and Dass as applied to claim 8, and further in view of Price et al. (U.S. Pub. US20030037290A1 A1).
Price was cited in a previous Office Action.

As per claims 9, AAPA, Myrick and Dass does not expressly disclose: wherein the termination signal causes the one or more worker processes to terminate upon completing a current task, 
However, Price suggests: wherein the termination signal causes the one or more worker processes to terminate upon completing a current task (par. 0004, the child process terminated normally after completing a task). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA, Myrick and Dass to incorporate the method of terminating processes normally after completing a task as set forth by Price, because it would allow for terminating processes gracefully when resource are not need immediately.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick and Dass as applied to claim 8, and further in view of Spiegel et al. (U.S. Pub. 20030188217 A1).
Spiegel was cited in a previous Office Action.

As per claims 10, AAPA, Myrick and Dass does not expressly disclose: wherein the termination signal causes the one or more worker processes to terminate upon receiving the termination signal.
However, Spiegel teaches:  wherein the termination signal causes the one or more worker processes to terminate upon receiving the termination signal (par. 0006 In a preferred embodiment, the processes are UNIX processes running under the control of an UNIX operating system kernel … In such an embodiment, the shutdown facility may notify blocking processes of an impending shutdown by driving either a SIGDANGER signal or an application exit, and may terminate processes by issuing a SIGTERM signal, followed by a SIGKILL signal if the process fails to respond to the SIGTERM signal. par. 0028 …the procedure 300 proceeds with the shutdown of all eligible processes … Preferably, this is done by sending each eligible process a SIGTERM signal, followed by a SIGKILL signal if the process does not respond to the SIGTERM signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA, Myrick and Dass to incorporate the technique of using normal termination signals and kill signals as set forth by Spiegel, because it would provide for terminating processes immediately in order to release resources. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick and Dass as applied to claim 8, and further in view of Geens et al. (U.S. Pub. 20010053131 A1).
Geens was cited in previous Office Action.

As per claims 11-12, AAPA, Myrick and Dass teaches the limitations of claim 8. AAPA and Myrick does not expressly teach terminating the one or more worker processes prevents the one or more worker processes from respawning until a respawn signal is received; providing a respawn signal to at least one of the one of the one or more worker processes.
However, Geens teaches wherein terminating the one or more worker processes prevents the one or more worker processes from respawning until a respawn signal is received; providing a respawn signal to at least one of the one of the one or more worker processes. (par. 0019 … detect that the router application RAP has crashed … there is a respawning means RM that is adapted to generate a signal to restart the BGP router application RAP and additionally notify the signaling reception means SRM of the router ROU1 that the BGP router application RAP has successfully restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA, Myrick and Dass to incorporate the technique of generating a signal to respawn a BGP router Application as set forth by Geens, because it would provide for efficiently restarting processes upon receiving a respawn signal. This would have allowed for restating processes on demand or when workload is available.

Claims 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick and Dass as applied to claim 13, and further in view of Chandra et al. “An observation-based approach towards self-managing web servers”, and further in view of Berman et al. (U.S. Pub. No. 20090070766 A1).
Berman was cited in a previous Office Action.

As per claim 14, AAPA, Myrick and Dass teaches the limitations of claim 13. AAPA, Myrick and Dass does not expressly teach: prevent, while an incoming queue threshold and an idle worker threshold are satisfied, the one or more terminated worker processes from respawning within the pre-fork worker process model; and respawn, while the incoming queue threshold or the idle worker threshold are not satisfied, a terminated worker process of the one or more terminated worker processes within the pre-fork worker process model.
However, Chandra teaches prevent, while an incoming queue threshold … are satisfied, the one or more terminated worker processes from respawning within the pre-fork worker process model; and respawn, while the incoming queue threshold … are not satisfied, a terminated worker process of the one or more terminated worker processes within the pre-fork worker process model (page 1176, left column lines 1-9, Apache can vary the size of the process pool dynamically depending on the load—it starts with a certain number of children and spawns additional processes as the load increases. The limit on the maximum number of children is determined by a statically defined parameter, MaxClients (this parameter imposes a limit on the number of concurrent Apache processes to prevent memory exhaustion and thrashing in the system). Once this limit is reached, no additional children are created; page 1176, right column, lines 42-46, Hence, when the load increases, Apache spawns additional child processes to service newly arriving connections (since existing processes are servicing other connections). As the load increases, the MaxClient limit [equiv. queue threshold] is reached eventually; page 1177, left column, lines 3-8 most Web servers such as Apache set a threshold on this limit to prevent spawning of too many processes in the system that could result in other performance problems due to excessive swapping and context switching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA, Myrick and Dass by incorporating the method of preventing the spawning threads based on a load as set forth by Chandra because the ability to set a queue threshold or limit would allow to prevent spawning of too many processes in the system that could result in other performance problems due to excessive swapping and context switching. 
AAPA, Myrick, Dass and Chandra does expressly teach: an idle worker threshold.
However, Berman teaches: an idle worker threshold (par. 0030 … In some embodiments, the thread is terminated when the number of threads in the thread pool 250 is above LWM+1 (first condition) and this channel has too many threads (i.e., more than MaxBT threads) blocked on a receive (second condition). The first condition implies that there is a certain critical mass of threads, and the second condition implies that there are too many threads idle on this channel or that this channel is not very busy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA, Myrick, Dass and Chandra by including an idle thread threshold as set forth by Berman, because it would provide for maintaining an optimal number of processes in part by considering a maximum number of idle threads. Further, maintaining a maximum number of idle threads would facilitate for quickly servicing threads without having to spawn threads.

As per claim 16, Chandra teaches wherein the incoming queue threshold is satisfied when a number of incoming requests are at or below the incoming queue threshold (page 1177, left column, lines 3-8 most Web servers such as Apache set a threshold on this limit [queue threshold] to prevent spawning of too many processes in the system that could result in other performance problems due to excessive swapping and context switching. That is, prevents spawning/respawning of processes when the limit is not satisfied).

As per claim 17, Berman teaches wherein the idle worker threshold is satisfied when a number of idle worker processes is at or below the idle worker threshold (par. 0030 … In some embodiments, the thread is terminated when the number of threads in the thread pool 250 is above LWM+1 (first condition) and this channel has too many threads (i.e., more than MaxBT threads) blocked on a receive).

As per claim 18, Chandra teaches further comprising instructions that cause the system: after respawning the terminated worker process, determining that the incoming queue threshold or the idle worker threshold are still not satisfied before respawning a second terminated worker process of the one or more terminated worker processes (page 1176, left column lines 1-9, Apache can vary the size of the process pool dynamically depending on the load—it starts with a certain number of children and spawns additional processes as the load increases. The limit on the maximum number of children is determined by a statically defined parameter, MaxClients (this parameter imposes a limit on the number of concurrent Apache processes to prevent memory exhaustion and thrashing in the system). Once this limit is reached, no additional children are created; page 1176, right column, lines 42-46, Hence, when the load increases, Apache spawns additional child processes to service newly arriving connections (since existing processes are servicing other connections). As the load increases, the MaxClient limit [equiv. queue threshold] is reached eventually). 

Response to Arguments
Applicant's arguments with respect to claims 1, 13 and 19 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195